Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Election/Amendment filed on 4/22/22.
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 4/22/22 is acknowledged. Non elected claims 7-19 have been withdrawn.
Therefore, claims 1-6 are now pending in this application.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 1/29/21 by the applicant have been received and fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US Patent Pub. 2010/0142249).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Choi, all relevant text and figure, disclose a nonvolatile memory apparatus comprising:  	a memory cell array including a plurality of sub arrays (BANK 0-N in figure 1) each including a plurality of memory cells coupled to a plurality of bit lines; and a memory control circuit (520 in fig. 9 or fig. 10) configured to sequentially couple to, based on a single read command signal (RLY in figure 2 on bit lines RGBL0-RGBLn and paragraphs [0045-[0048])) , at least one bit line disposed on the respective sub arrays (see figure 4) to sequentially read data from a memory cell coupled to the at least one bit line.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior arts of record fail to teach or reasonably suggest the memory device as set forth above, further comprising, in combination, the features and limitations additionally claimed in claims 2 and 5. Namely, 
wherein the memory control circuit includes a column selecting circuit configured to couple at least one bit line disposed on the respective sub arrays to a local bit line and couple the local bit line to a global bit line, based on a column selecting signal generated on a basis of an address signal provided together with the single read command signal.
wherein the memory control circuit includes a row selecting circuit configured to couple, respectively to different local word lines and a global word lines, word lines coupled to memory cells coupled to at least one bit line disposed on the respective sub arrays, based on an address signal provided together with the single read command signal.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: These are the closest references found:
US Patent Publication 2012/0147655 (Lee) disclose a programming method for simultaneous write current to the bit line write cells by simultaneously enabling the bit line write cells in a memory device.
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
July 30, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824